Citation Nr: 1729018	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to an initial compensable rating for chronic left epididymitis.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to August 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2017, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The issues of entitlement to an initial compensable rating for chronic left epididymitis and service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed July 1978 rating decision denied service connection for bilateral hearing loss.

2. Additional evidence received since the July 1978 rating decision is new and material, in that it is not cumulative or redundant of the evidence of record at the time of the July 1978 rating decision and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1. The July 1978 rating decision denying service connection for bilateral hearing loss is final and binding. 38 U.S.C.A. § 7105 (West 2014): 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

2. New and material evidence has been received to reopen the issue of service connection for bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As the Board's decision to grant the Veteran's petition to reopen the claim for bilateral hearing loss is completely favorable, no further action is required to comply with the duties to notify and assist in the matter. The Board, however, is remanding the service connection claim for additional development, rather than immediately readjudicating it de novo on the merits.

II. Reopening of the Claim on the Basis of New and Material Evidence

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran's appeal regarding his bilateral hearing loss arises out of his contention that this disability had its onset in, was aggravated by, and/or is etiologically related to his service.

Service connection for bilateral hearing loss was initially denied by a July 1978 rating decision because hearing loss was "not adequately demonstrated by the evidence of record." The Veteran did not appeal or submit new and material evidence within one year of this decision; therefore it is final and binding on him based on the evidence of record at that time. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), (b), 3.156(a), (b), 3.160(d), 20.1103.

The Veteran subsequently submitted a claim to reopen his claim for bilateral hearing loss. The May 2010 rating decision granted the Veteran's petition to reopen his claim for bilateral hearing loss and subsequently denied the Veteran's service connection claim on the merits. However, even when the RO determines that new and material evidence has been received and reopens a claim, the Board must review that question for itself on appeal. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 U.S.C.A. § 3.156(a). Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative with or redundant of evidence already of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003);  Justus v. Principi, 3 Vet. App. 510 (1992). Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id.

Evidence received since the July 1978 rating decision includes statements from the Veteran, a medical examination conducted in preparation for the end of the Veteran's career in the reserves, and a VA audiological examination conducted in March 2010. In particular, the results of the VA audiological examination documented a speech discrimination score of 90 percent in the Veteran's right ear using the Maryland CNC Test. This result demonstrates that the Veteran has a hearing loss disability as that term is defined by VA regulations in that ear. See 38 C.F.R. 3.385 (2016) (stating that impaired hearing will be considered a disability when, among other situations, a veteran's speech recognition scores using the Maryland CNC Test are less than 94 percent).

As this test, and the other evidence mentioned more briefly, was not before the Board in July 1978, this evidence is new. This evidence is also material in that it documents that the Veteran's hearing loss, in at least one ear, meets the definition of a hearing loss disability under VA regulations. Thus, the evidence establishes a necessary element of a service connection claim not previously established, the existence of a current disability, creating a reasonable probability of substantiating the claim upon further development. Accordingly, the Board concludes that new and material evidence has been submitted to reopen this previously denied claim. 38 U.S.C.A. § 5108. To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted.


REMAND

The Board finds that a remand is required before the remaining issues on appeal can be decided.

With respect to the Veteran's claim for chronic left epididymitis, the medical record before the Board is incomplete. The March 2013 Statement of the Case (SOC); the Veteran's May 2013 substantive appeal form; the report of a VA examination from March 2015; and a Disability and Benefits Questionnaire (DBQ) completed by a private physician in April 2015; all indicate that there are additional treatment records relevant to the Veteran's claim for an increased rating for chronic left epididymitis that are not presently before the Board. The March 2013 SOC references a cord block procedure conducted in February 2013 by a VA outpatient clinic. The record before the Board contains an informed consent form for this procedure but does not contain treatment records regarding this procedure or the aftermath of this procedure. In his May 2013 substantive appeal, the Veteran indicated that treatment for his condition remained ongoing and that his condition had changed since the treatment records relied on by the RO in the March 2013 SOC. The March 2015 VA examination includes copies of VA treatment records discussing an orchiectomy performed to treat the Veteran's chronic left epididymitis in 2014. These treatment notes themselves record that the surgeon observed scarring on the Veteran's body prior to performing the orchiectomy, indicating that there was a previous procedure performed on the Veteran. The DBQ also discusses evidence of past medical procedures similar to the March 2015 VA examination's discussion. Consequently, this matter must be remanded in order to obtain the relevant treatment records before proceeding to adjudication. See 38 C.F.R. § 3.159(c) (discussing VA's duty to assist claimants in obtaining evidence, including medical records relevant to a claim).

With regard to the claim for bilateral hearing loss, the Veteran referenced continued VA treatment for this condition in his testimony before the Board. The Veteran also testified that he complained of hearing loss during his reserve service and received hearing tests during his time in the reserves. The Veteran's service treatment records contain a report from an examination conducted in May 1995 in preparation for the end of the Veteran's reserve service. However, the Veteran's service treatment records do not contain the hearing tests results that he referred to in his testimony. Therefore, this matter should be remanded to attempt to locate the Veteran's reserve medical records and additional VA treatment records that he referred to in his testimony. 38 C.F.R. § 3.159(c).

Additionally, the Veteran testified that his hearing loss has progressed since the March 2010 examination. The VA examiner based her determination that the Veteran's hearing loss was not caused or aggravated by the Veteran's in-service noise exposure in part on the fact that the Veteran's audiometry thresholds remained below the thresholds considered disabling under VA regulations. Consequently, in light of the fact that the Veteran has testified that his hearing loss has progressed since that examination, the Board finds that an additional examination to document any progression in the Veteran's hearing loss disability is relevant to a final adjudication of this claim. 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1. Write to the Veteran and request that he identify and authorize VA to obtain any private or non-VA records of treatment for his chronic left epididymitis and bilateral hearing loss, and make reasonable efforts to obtain any records the Veteran identifies and authorizes VA to obtain.

2. Make all efforts to locate any additional medical records from the Veteran's reserve unit or his time in the reserves from July 1977 to May 1995. If after exhaustive efforts the RO determines that these records do not exist or cannot otherwise be obtained, the Veteran should receive notice as required by 38 C.F.R. § 3.159(e)(1).

3. Obtain and associate with the claims file any updated/outstanding VA treatment records that have not been previously associated with the claims file, to include: (a) the records of the February 2013 VA outpatient procedure discussed in the SOC; (b) the VA treatment records of the February 2014 orchiectomy that are partially provided in the March 2015 VA examination report; and (c) any VA treatment records from the New Port Richey VA Outpatient Clinic (OPC), as discussed by the Veteran in his testimony before the Board.

4. Schedule the Veteran for a VA audiological evaluation (with audiometric studies) to determine the current nature, severity, and etiology of the Veteran's claimed bilateral hearing loss disability. All necessary examinations and tests should be performed, and the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss disability was caused or aggravated by his in-service noise exposure.

The examiner must explain the rationale for all opinions given. If he or she is unable to provide any opinion sought, it must be so noted for the record, and the reason therefore explained.

5. Once the development described above has been accomplished, undertake any further development that may be indicated by the record and readjudicate the claims on appeal. If any benefit sought remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate Supplemental Statement of the Case and the requisite time to respond. Then, if the claims file is otherwise in order, return this matter to the Board for further appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


